Dreyfus Diversified Global Fund Class/ Ticker A DDGAX C DDGCX I DDGIX PROSPECTUS March 1, 2010 As Revised August 1, 2010 Contents Fund Summary Fund Summary 2 Fund Details Goal and Approach 6 Investment Risks 14 Management 18 Shareholder Guide Choosing a Share Class 20 Buying and Selling Shares 24 General Policies 28 Distributions and Taxes 30 Services for Fund Investors 31 Financial Highlights 32 For More Information See back cover. See back cover. 1 Fund Summary INVESTMENT OBJECTIVE The fund seeks long-term capital appreciation. The fund's investment objective is non-fundamental and may be changed by the fund's board, upon 60 days' prior notice to shareholders. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 19 of the prospectus and in the How to Buy Shares section on page 53 of the funds Statement of Additional Information (SAI). Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder transaction fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees none none none Distribution (12b-1) fees none none Other expenses (including shareholder services fees) Total annual fund operating expenses Underlying funds fees and expenses Total annual fund and underlying funds operating expenses Fee waiver and/or expense reimbursement 1 Total annual fund and underlying funds operating expenses (less expense reimbursement) 1 Dreyfus has contractually agreed, until March 1, 2011, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.50%. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 2 1 Year 3 Years Class A Class C Class I You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A Class C Class I PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 28.98% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund normally allocates its assets among other mutual funds advised by Dreyfus, referred to as underlying funds, that invest primarily in equity securities issued by U.S. and foreign companies. The fund is designed to provide diversification by investing the majority of its assets in underlying funds that provide exposure to multiple global strategies. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. Dreyfus seeks to diversify the fund's investments by including underlying funds that have global portfolios that focus on, but are not limited to, growth, equity income, core, real estate, sustainability and tactical asset allocation. The Dreyfus Investment Committee determines the underlying funds and sets the target allocations. The underlying funds and the fund's ranges (expressed as a percentage of the fund's investable assets) for allocating its assets among the underlying funds as of the date of this prospectus were as follows: Underlying Funds Ranges Dreyfus Global Equity Income Fund 0% to 35% Dreyfus Worldwide Growth Fund 0% to 35% Global Alpha Fund 0% to 35% Global Stock Fund 0% to 35% Dreyfus Global Sustainability Fund 0% to 35% Dreyfus Global Real Estate Securities Fund 0% to 35% 3 PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money. An investment in the fund is subject to the following principal risks:  Allocation risk. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the funds assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the funds investment goal. The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the overall performance of the global asset class. The fund typically invests in a number of different underlying funds; however, to the extent the fund invests a significant portion of its assets in a single underlying fund, the fund will be more sensitive to the risks associated with that underlying fund and any investments in which that underlying fund concentrates.  Conflicts of interest risk. The funds investment adviser, Dreyfus, or its affiliates may serve as investment adviser to the underlying funds. The interests of the fund on the one hand, and those of an underlying fund on the other, will not always be the same. Therefore, conflicts may arise as the investment adviser fulfills its fiduciary duty to the fund and the underlying funds. In addition, the Dreyfus Investment Committee recommends asset allocations among the underlying funds, each of which pays advisory fees at different rates to Dreyfus or its affiliates. These situations are considered by the funds board when it reviews the asset allocations for the fund. The fund invests in shares of the underlying funds and thus is subject to the same principal risks as the underlying funds, which are described below. For more information regarding these risks, see the prospectus for the specific underlying fund.  Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.  Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services.  Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.  Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.  Foreign currency risk . Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 4 Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. PERFORMANCE As a new fund, past performance information is not included in this part of the prospectus. PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Investment allocation decisions for the fund are made by the Dreyfus Investment Committee (the Committee), which is currently comprised of: Richard B. Hoey, Chief Economist of Dreyfus and BNY Mellon since 2007; A. Paul Disdier, Head of fixed income strategies at BNY Mellon Asset Management; Christopher E. Sheldon, CFA, Director of Investment Strategy for BNY Mellon Wealth Management; and Keith L. Stransky, CFA, Chief Investment Officer (traditional) and Senior Portfolio Manager for EACM Advisors LLC. The Committee has managed the fund since its inception. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1,000 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com . You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-5268. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 5 Fund Details GOAL AND APPROACH The fund seeks long-term capital appreciation. The fund's investment objective is non-fundamental and may be changed by the fund's board, upon 60 daysprior notice to shareholders. To pursue its goal, the fund normally allocates its assets among other mutual funds advised by Dreyfus, referred to as underlying funds, that invest primarily in equity securities issued by U.S. and foreign companies. The fund is designed to provide diversification by investing the majority of its assets in underlying funds that provide exposure to multiple global strategies. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. Dreyfus seeks to diversify the fund's investments by including underlying funds that have global portfolios that focus on, but are not limited to, growth, equity income, core, real estate, sustainability and tactical asset allocation. The Dreyfus Investment Committee determines the underlying funds and sets the target allocations. The underlying funds and the fund's ranges (expressed as a percentage of the fund's investable assets) for allocating its assets among the underlying funds as of the date of this prospectus were as follows: Underlying Funds Ranges Dreyfus Global Equity Income Fund 0% to 35% Dreyfus Worldwide Growth Fund 0% to 35% Global Alpha Fund 0% to 35% Global Stock Fund 0% to 35% Dreyfus Global Sustainability Fund 0% to 35% Dreyfus Global Real Estate Securities Fund 0% to 35% The underlying funds and their target weightings are selected for investment over longer time periods, but may be changed without shareholder approval or prior notice. The target weightings will deviate over the short term because of market movements and fund cash flows. The target weightings do not reflect the fund's working cash balance  a portion of the fund's portfolio will be held in cash due to purchase and redemption activity and other short term cash needs. The Dreyfus Investment Committee will rebalance the fund's investments in the underlying funds at least annually, but may do so more often in response to market conditions. Any changes to the underlying funds or allocation weightings may be implemented over a reasonable period of time so as to minimize disruptive effects and added costs to the underlying funds. The Dreyfus Investment Committee has the discretion to change the underlying funds as well as add additional funds or asset classes when the committee deems it necessary. To the extent an underlying fund offers multiple classes of shares, the fund will purchase shares of the class with the lowest expense ratio and without a sales load. 6 Description of the Underlying Funds The fund pursues its goal by investing in a mix of underlying funds, which in turn may invest directly in securities as described below. Although the fund has no intention of investing directly in securities, it is permitted to so invest. ***** Dreyfus Global Equity Income Fund The fund seeks total return (consisting of capital appreciation and income). The fund's investment objective is non-fundamental and may be changed by the fund's board without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities. The fund seeks to focus on dividend-paying stocks of companies located in the developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund ordinarily invests in at least three countries, and, at times, may invest a substantial portion of its assets in a single country. The fund may invest in the securities of companies of any market capitalization. The fund's equity investments may include common stocks, preferred stocks, convertible securities, warrants and securities issued by real estate investment trusts (REITs). REITs are pooled investment vehicles that invest primarily in income-producing real estate or loans related to real estate. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The fund's portfolio manager typically will purchase stocks that, at the time of purchase, have a yield premium to the yield of the FTSE World Index, the fund's benchmark. FTSE World Index is an unmanaged, free-float market capitalization-weighted index that is designed to measure the performance of 90% of the world's investable stocks issued by large and mid-cap companies in developed and advanced emerging markets. The portfolio manager will combine a top-down approach, emphasizing economic trends and current investment themes on a global basis, with a bottom-up stock selection, based on fundamental research, as described below. In seeking to achieve higher yields, the fund's country and sector allocations may vary significantly from those of the FTSE World Index. Although the fund's investments will be focused among the major developed markets of the world, the fund may invest up to 30% of its assets in emerging markets. In choosing stocks, the portfolio manager considers: key trends in global economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as changing demographics, the impact of new technologies and the globalization of industries and brands; relative values of equity securities, bonds and cash; company fundamentals; and long-term trends in currency movements. Within markets and sectors determined to be relatively attractive, the portfolio manager seeks what are believed to be attractively priced companies that possess a sustainable competitive advantage in their market or sector. The portfolio manager typically sells a stock when its yield drops below the yield of the FTSE World Index. The portfolio manager also generally will sell securities when themes change or when the portfolio manager determines that a company's prospects have changed or that its stock is fully valued by the market. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates), and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. Since the value of foreign currencies can fluctuate significantly and potentially result in losses for investors, the portfolio manager may seek to manage currency risk by hedging all or a portion of the fund's currency exposure and, in his discretion, may employ certain techniques designed to alter the fund's foreign currency exposure. Generally, this involves buying options, futures or forward contracts relating to foreign currencies. 7 The fund's investment adviser is Dreyfus. Dreyfus has engaged its affiliate, Newton Capital Management Limited, as the fund's sub-investment adviser to provide day-to-day management of the fund's investments. ***** Dreyfus Worldwide Growth Fund The fund seeks long-term capital appreciation consistent with the preservation of capital; current income is a secondary goal. The fund's investment objectives are fundamental policies which cannot be changed without the approval of a majority of the fund's outstanding voting shares. To pursue its goals, the fund normally invests at least 80% of its assets in the common stock of U.S. and foreign companies. The fund will normally invest at least 25% of its assets in foreign companies and at least 25% of its assets in U.S. companies. The fund focuses on "blue chip" multinational companies with total market values of more than $5 billion. "Blue chip" companies are established companies that are considered "known quantities." These companies often have a long record of profit growth and dividend payment and a reputation for quality management products and services. Multinational companies are large, established, globally managed companies that manufacture and distribute their products and services throughout the world. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund is also alert to companies which it considers undervalued in terms of earnings, assets or growth prospects. The fund employs a "buy-and-hold" investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A "buy-and-hold" strategy is an investment strategy characterized by a low portfolio turnover rate, which helps reduce the fund's trading costs and minimizes tax liability by limiting the distribution of capital gains. The fund typically sells a stock when it believes there is a significant adverse change in a company's business fundamentals that may lead to a sustained impairment in earnings power. The fund's investment adviser is Dreyfus. Dreyfus has engaged Fayez Sarofim & Co. as the fund's sub-investment adviser to provide day-to-day management of the fund's investments. ***** Global Alpha Fund The fund seeks total return. The fund's investment objective is a fundamental policy which cannot be changed without the approval of a majority of the fund's outstanding voting shares. To pursue its goal, the fund normally invests in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The fund's investments will be focused among the major developed capital markets of the world, such as the U.S., Canada, Japan, Australia and Western Europe. The fund ordinarily invests in at least three countries. The fund will seek to achieve investment exposure to global equity, bond and currency markets primarily through long and short positions in futures, options or forward contracts, which should enable the fund's portfolio managers to implement investment decisions quickly and cost-effectively. The fund also will invest in fixed-income securities, such as bonds, notes (including structured notes), and money market instruments, to provide exposure to bond markets and for liquidity and income. The fund's portfolio managers seek to deliver value added excess returns ("alpha") by applying a systematic, quantitative investment approach designed to identify and exploit relative misvaluations across and within global capital markets. Active investment decisions to take long or short positions in individual country, equity, bond and currency markets are driven by this quantitative investment process 8 and seek to capitalize on alpha generating opportunities within and among the major developed capital markets of the world. The portfolio managers analyze the valuation signals and estimate the expected returns from distinct sources of alpha  country equity markets, country bond markets, stock versus bond markets, and currency allocation  to construct a portfolio of long and short positions allocated across individual country, equity, bond and currency markets. The fund's asset allocation and performance baseline benchmark is a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index (half-hedged). The portfolio managers have considerable latitude in allocating the fund's assets and in selecting derivative instruments and securities to implement the fund's investment approach, and there is no limitation as to the amount of fund assets required to be invested in any one asset class. Consequently, the fund's portfolio generally will not have the same characteristics as the baseline benchmark. The portfolio managers also assess and manage the overall risk profile of the fund's portfolio. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. The portfolio managers tend to favor markets in developed countries that have attractive valuations on a risk adjusted basis. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets. The most relevant long-term bond yield within each country serves as the expected return for each bond market. The portfolio managers tend to favor developed countries whose bonds have been identified as priced to offer greater return for bearing inflation and interest rate risks. The portfolio managers determine the relative value of equities versus bonds within a specific country market by comparing the expected returns for the country's equities and bonds. When assessing the relative valuation of equity versus bond markets, the portfolio managers are measuring the "risk premium" within a country, that is, whether there is, and, if so, how much of, an increased return for having investment exposure to asset classes that are perceived to be riskier. The portfolio managers then determine the allocation of the fund's assets between the country's equity and bond markets. The portfolio managers evaluate currencies on a relative valuation basis and overweight exposure to currencies that are undervalued and underweight exposure to currencies that are overvalued based on real interest rates, purchasing power parity, and other proprietary measures. Although the fund's investments will be focused among the major developed capital markets of the world, the fund may invest up to 20% of its assets in emerging markets. The asset classes in which the fund seeks investment exposure can perform differently from each other at any given time (as well as over the long term), so the fund will be affected by its allocation among equities, bonds and currencies. If the fund favors exposure to an asset class during a period when that class underperforms, performance may be hurt. The fund will use to a significant degree derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), forward contracts, swaps and hybrid instruments (typically structured notes), as a substitute for investing directly in equities, bonds and currencies in connection with its investment strategy. The fund also may use such derivatives as part of a hedging strategy or for other purposes related to the management of the fund. Derivatives may be entered into on established exchanges or through privately negotiated transactions referred to as over-the-counter derivatives. The fund also may purchase or sell securities on a forward commitment (including "TBA" (to be announced)) basis. These transactions involve a commitment by the fund to purchase or sell particular securities with payment and delivery taking place at a future date and permit the fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market conditions. The fund may "sell short" securities and other instruments. In a short sale, for example, the fund sells a security it has borrowed, with the expectation that the security will decline in value. The fund's potential 9 loss is limited only by the maximum attainable price of the security less the price at which the security was sold. Short-selling is considered "leverage" and may involve substantial risk. The fund also may engage in short-selling for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The portfolio managers also may employ financial instruments, such as futures, options, forward contracts, swaps and other derivative instruments, as an alternative to selling a security short. The fund is non-diversified, which means that a relatively high percentage of the fund's assets may be invested in a limited number of issuers. Therefore, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. The fund's investment adviser is Dreyfus. Dreyfus has engaged its affiliate, Mellon Capital Management Corporation, as the fund's sub-investment adviser to provide day-to-day management of the fund's investments. ***** Global Stock Fund The fund seeks long-term total return. The fund's investment objective is a fundamental policy which cannot be changed without the approval of a majority of the fund's outstanding voting shares. To pursue its goal, the fund normally invests at least 80% of its assets in stocks. The fund's investments will be focused on companies located in the developed markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund ordinarily invests in at least three countries, and, at times, may invest a substantial portion of its assets in a single country. The fund may invest in the securities of companies of any market capitalization. The fund's stock investments may include common stocks, preferred stocks, convertible securities and warrants. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in IPOs or shortly thereafter. The fund's sub-investment adviser, Walter Scott & Partners Limited (Walter Scott), seeks investment opportunities in companies with fundamental strengths that indicate the potential for sustainable growth. Walter Scott focuses on individual stock selection, building the fund's portfolio from the bottom up through extensive fundamental research. The investment process begins with the screening of reported company financials. Companies that meet certain broad absolute and trend criteria are candidates for more detailed financial analysis. For these companies, Walter Scott restates the company's income statement, flow of funds, and balance sheet to a cash basis. This analysis assists Walter Scott in identifying the nature of operating margin and value added, the variables contributing to value added, the operating efficiencies, the working capital management, the profitability and the financing model of the company. If a company passes Walter Scott's more stringent financial criteria, Walter Scott then conducts a detailed investigation of the company's products, cost and pricing, competition and industry position and outlook. Companies that meet the collective criteria of Walter Scott are visited with a view to understanding whether the company has the ability to generate sustained growth in the future. Walter Scott uses various valuation measures, including price-to-earnings ratio versus growth rate, price-to-cash and price-to-book. The fund's portfolio managers select those stocks that meet Walter Scott's criteria where the expected growth rate is available at reasonable valuations. Geographic and sector allocations are results of, not part of, the investment process. Walter Scott does not use benchmark indices as a tool for active portfolio management. Traditional benchmark indices, however, may be helpful in measuring investment returns, and the fund's investment returns generally will be compared to those of the Morgan Stanley Capital International (MSCI) World Index. The MSCI World Index is a free float-adjusted, market capitalization index that is designed to measure the equity market performance of developed markets, including the United States, Canada, Australia, Europe, New Zealand and the Far East. 10 Although the fund's investments will be focused among the major developed markets of the world, the fund may invest up to 20% of its assets in emerging markets. Walter Scott believes that a patient investment approach is necessary to give the companies in which the fund invests an opportunity to realize their growth potential. Accordingly, it is expected that the fund typically will maintain a low annual portfolio turnover rate. Walter Scott typically sells a stock when it no longer possesses the characteristics that caused its purchase. A stock may be a sell candidate when its valuation reaches or exceeds its calculated fair value, or there are deteriorating fundamentals. Walter Scott may reduce the weighting of a stock held by the fund if it becomes overweighted as determined by Walter Scott. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. The currency exposure of the fund's portfolio may be substantially unhedged to the U.S. dollar, but, at times, Walter Scott may seek to manage currency risk by hedging a portion of the fund's currency exposure to the U.S. dollar. The fund's investment adviser is Dreyfus. Dreyfus has engaged its affiliate, Walter Scott, as the fund's sub-investment adviser to provide day-to-day management of the fund's investments. ***** Dreyfus Global Sustainability Fund The fund seeks capital growth. The fund's investment objective is non-fundamental and may be changed by the fund's board without shareholder approval. To pursue its goal, the fund normally invests primarily in the stocks of companies that have sustainable operating practices and/or produce sustainable products or services and that meet certain fundamental investment criteria as described below. Companies that maintain sustainable operating practices are those, for example, that use best industry practices in their operations, provide leadership in an industry, offer the highest levels of transparency of operations and/or demand accountability of vendors, suppliers and customers. Companies that produce sustainable products or services are those, for example, that provide services to improve energy efficiency, produce products to meet the highest levels of efficiency and/or provide technologies to improve environmental performance. The fund's investments are focused among the major developed markets of the world, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund, however, may invest up to 20% of its assets in emerging markets, but will not invest more than 10% of its assets in any one emerging market country. The fund ordinarily invests in the stocks of companies in at least three countries, and, at times, may invest a substantial portion of its assets in the stocks of companies in a single country. The fund may invest in the stocks of companies of any market capitalization, although it focuses on large capitalization companies (generally, with market capitalizations of $5 billion or more at the time of purchase). The fund's stock investments may include common stocks, preferred stocks and convertible securities of both U.S. and foreign issuers. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in IPOs or shortly thereafter. The fund's benchmark is the Dow Jones Sustainability World Index (DJSI World), which tracks the performance of the largest companies in the Dow Jones Wilshire Global Index assessed to be leaders in corporate sustainability. Corporate sustainability is defined by the DJSI World as a business approach to create long-term shareholder value by taking advantage of opportunities and managing risks created by economic, environmental and social developments. The DJSI World component companies are selected based on the application of general and industry specific criteria to assess corporate sustainability. The companies in the DJSI World represent primarily developed markets and the weighting of any component company is capped at 10% of the total market capitalization of the DJSI World. The fund's investable universe includes the companies comprising the DJSI World and companies not included in the DJSI 11 World that meet the fund's sustainability criteria. The portfolio managers generally use publicly available information, including reports prepared by "watchdog" groups and governmental agencies, as well as information obtained from research vendors, the media and the companies themselves, to assist them in determining whether a company not included in the DJSI World meets the fund's sustainability criteria. Any potential investment by the fund must pass both the fund's sustainability criteria and its investment criteria. The portfolio managers use a proprietary model to rank stocks within geographic regions, countries and economic sectors based on several characteristics, including:  value , or how a stock is priced relative to its perceived intrinsic value  growth , in this case the sustainability or growth of earnings  financial profile , which measures the financial health of the company The fund's portfolio managers then select the stocks that meet the fund's sustainability criteria and investment criteria. The portfolio managers manage risk by diversifying the fund's investments across regions, countries, sectors and industries. The fund's investment process is designed to provide investors with investment exposure to region, country, sector and industry characteristics generally similar to those of the DJSI World. The fund's sustainability investment criteria may limit the number of investment opportunities available to the fund, and, as a result, at times the fund's returns may be lower than those of funds that are not subject to such special investment considerations. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates), and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. "Dow Jones" and "Dow Jones Sustainability World Index
